               Case 5:18-cv-00312-DAE Document 22 Filed 02/15/19 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

JOANNA CASTRO,                                      §
PLAINTIFF                                           §
                                                    §
          V.                                        §               CIVIL NO. S:18-CV-00312-DAE
                                                    §
ALBERT SALINAS,                                     §
DEFENDANT                                           §


               DEFENDANTS' MOTION TO DISMISS ADDED DEFENDANTS IN
                    PLAINTIFF'S SECOND AMENDED COMPLAINT


TO THE HONORABLE U.S. DISTRICT COURT:

          DEFENDANTS RENE VALENCIANO ("Valenciano") and the CITY OF OLMOS PARK

("City") file this Motion to Dismiss in response to Plaintiffs Second Amended Complaint as

authorized by the Federal Rules of Civil Procedure 12(b)(l) and (6). Defendants respectfully

submit the following:

                                                    I.
                             Nature of the Lawsuit/Factual Allegations

1.        Plaintiff JOANNA CASTRO (hereinafter "Castro" and/or "Plaintiff') filed an Original

Complaint [Dkt. 1] on April 6, 2018, in which she brings this civil rights action against Defendant

Salinas asserting violations of 42 U.S.C. § 1983 and § 1988 and the United States Constitution.

Plaintiff alleges that Defendant Salinas intentionally violated her First Amendment right by

retaliating against her for filming police officers that caused her to be arrested. Plaintiff also plead

a violation of the Fourth Amendment for Defendant Salinas' use of excessive force. [Dkt. 4 11

17-19].




Defendants' 12(b)(6) Motion to Dismiss Plaintiffs Second Amended Complaint                        Page I
           Case 5:18-cv-00312-DAE Document 22 Filed 02/15/19 Page 2 of 12




2.      On June 5, 2018, Defendant filed its 12(b)(6) Motion to Dismiss or, in the Alternative,

Motion for Reply under Rule 7(a) [Dkt. 3]. As an alternative to filing a Response, Plaintiff

elected to file her First Amended Complaint. [Dkt. 4].

3.      Defendant Salinas filed his 12(b)(6) Motion to Dismiss Plaintiffs First Amended

Complaint on July 2, 2018. [Dkt. 5]. The Court denied Defendant's Motion to Dismiss without

prejudice on December 17, 2018. [Dkt. 13].

4.      On December 20, 2018, Plaintiff filed her Second Amended Complaint to include Police

Chief Rene Valenciana and the City of Olmos Park as additional party defendants. [Dkt. 17].

Defendants seek dismissal of Plaintiffs Second Amended Complaint for lack of subject matter

jurisdiction (Standing) and failure to state a claim upon which relief can be granted, regarding

Valenciana and the City, pursuant to FRCP 12(b)(l) and (6) and assert their qualified, official and

sovereign immunity for the claims described below:

                                                II.
                                     Arguments and Authorities

A. Standing under 12(b)(l)

5.      A l 2(b )( 1) motion addresses whether plaintiff has a right to be in the district court at all

and whether the court has the power to hear and dispose of plaintiffs claim. FED R. CIV. P

12(b)(l). The 12(b)(l) motion addresses whetherplaintiffhas stated a cognizable claim and it is

a challenge to the sufficiency of the complaint. Holloway v. Pagan River Dockside Seafood, Inc.,

669 F. 3d 448,452 (4th Cir. 2012). Lack of subject matter jurisdiction is an affirmative defense

that a defendant may assert in a motion to dismiss. Where subject matter jurisdiction is challenged

pursuant to FRCP 12(b)(l), the plaintiff has the burden of proving jurisdiction in order to survive

the motion. Michigan S. R.R. v. Branch & St .Joseph Cty. Rail Users Ass 'n, 287 F. 3d 568, 573

(6th Cir. 2002). Specifically, the plaintiff must show that the complaint alleges a claim under


Defendants' 12(b)(6) Motion to Dismiss Plaintiffs Second Amended Complaint                       Page 2
           Case 5:18-cv-00312-DAE Document 22 Filed 02/15/19 Page 3 of 12




federal law, and that the claim is "substantial." Id.

B.      Standard for 12(b)(6) Motion

6.      If a complaint fails to state a claim upon which relief can be granted, a court is entitled to

dismiss the complaint as a matter oflaw FED R. CN. P 12(b)(6). To survive a Rule 12(b)(6)

motion to dismiss, "a complaint must contain sufficient factual matter, accepted as true, to 'state a

claim for relief that is plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949

(2009)(quoting Bell At/. Corp. v. Twombly, 550 U.S. 44, 556 (2007)). A claim is plausible on its

face "when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Id. (quoting Twombly, 550 U.S.

at 556). The plausibility standard "asks for more than a sheer possibility that a defendant has

acted unlawfully." Id. Rather, the court must be sure that the complaint alleges sufficient facts to

move the claim "across the line from conceivable to plausible." Twombly, 550 U.S. at 570. When

considering a motion to dismiss under Rule 12(b)(6) the court "accepts all well-pleaded facts as

true, viewing them in the light most favorable to the plaintiff." Sonnier v. State Farm Mut. Auto.

Ins. Co., 509 F.3d 673,675 (5th Cir. 2007)(quoting/n re Katerina Canal Breaches Litig., 495 F.3d

191,205 (5th Cir. 2007)).

7.      Dismissal can be based on either a lack of a cognizable legal theory or the absence of

sufficient facts alleged under a cognizable legal theory. Frith v. Guardian Life Ins. Co. ofAm., 9

F. Supp.2d 734, 737-38 (S.D. Tex. 1998). While a complaint need not contain detailed factual

allegations to survive a 12(b)(6) motion, a plaintiffs "obligation to provide the '!,'founds' of his

'entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do." Twombly, 550 U.S. at 555. Conclusory allegations or

legal conclusions masquerading as factual conclusions will not suffice to prevent a motion to



Defendants' 12(b)(6) Motion to Dismiss Plaintiffs Second Amended Complaint                       Page 3
           Case 5:18-cv-00312-DAE Document 22 Filed 02/15/19 Page 4 of 12




dismiss. Fernandez-Montes v. Allied Pilots Ass 'n, 987 F.2d 278, 284 (5th Cir. 1993); see also

Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 313 (5th Cir. 2002).

As explained herein, Plaintiff fails to allege "enough facts to state a claim to relief that is plausible

on its face" and "raise a right to relief above the speculative level." Id; Nationwide BiWeekly

Admin. Inc. v. Belo Co,p., 512 F.3d 137, 140 (5th Cir. 2007).

8.      When ruling on a rule 12 (b)(6) motion, courts generally examine only the contents of the

pleadings and any attachments thereto. Brand Coupon Network, LLC v. Catalina Mkting Corp.,

748 F.3d 631, 635 (5th Cir. 2014). However, they may also consider documents attached to either

a motion to dismiss or an opposition to that motion when the documents are referred to in the

pleadings and are central to a plaintiff's claims. Id.

9.      The Court can determine whether the Plaintiff has alleged the violation of a constitutional

right. Hale v. Townley, 45 F.2d 914, 917 (5th Cir. 1995). The Court is to decide if the conduct

was objectively reasonable in light of clearly established law at the time. Id. In Deleon v. City

ofDallas, 141 Fed. Appx. 258,261 (5th Cir. 2005), the Court outlined the standard applicable to

the inquiry:

                In response to a qualified immunity defense, "plaintiffs suing
                governmental officials in their individual capacities must allege
                specific conduct giving rise to the constitutional violation.
                Anderson v. Pasadena Indep. Sch. Dist., 184 F.3d 439,443 (5th Cir.
                1999). Distinct from the notice pleading standard embodied in
                Rule 8, the heightened pleading standard applicable in cases
                defended on qualified immunity grounds requires a plaintiff to plead
                with factual detail and particularity, not mere conclusory
                allegations." Id.; see also Schultea v. Wood, 47 F.3d 1427, 1430 (5th
                Cir. 1995). In the § 1983 context, this standard translates, inter
                alia, into the requirement that the plaintiff "identify defendants who
                were either personally involved in the constitutional violation or
                whose acts are causally connected to the constitutional violation
                alleged." Anderson, 184 F.3d at 443.




Defendants' 12(b)(6) Motion to Dismiss Plaintiffs Second Amended Complaint                         Page4
             Case 5:18-cv-00312-DAE Document 22 Filed 02/15/19 Page 5 of 12




                                                         III.
 Plaintiff Does Not Have Standing to Sue Valenciano and the City for Third Partv Claims

10.     Plaintiff cannot assert nor recover damages for constitutional violations to third parties,

because constitutional claims are personal and cannot be asserted vicariously. Johns v. County of

San Diego, 114 F. 3d 874, (9th Cir. 1997). As a matter oflaw, Plaintiff does not have standing to

vicariously assert constitutional claim violations against Valenciano and the City on behalfofJack

Miller and unknown and unidentified activists or third parties. Id. at 874; San Jacinto Sav. &

Loan v. Kaea/, 928 F.2d 697, 704 (5th Cir. 1991); Rakas v. Illinois, 439 U.S. 128, 133-34 (1978).

With regard to the Fourth Amendment, it is well established law that the right to be free from

unreasonable searches and seizures is a personal right which cannot be asserted vicariously.

Kaea/ at 704. In Kaea/, the Fifth Circuit affirmed the dismissal of plaintiff's Fourth Amendment

claim because the plaintiff was not personally subjected to a Fourth Amendment violation and

therefore, had no standing to assert the rights of third parties who may have been subjected to such

searches or seizures. 1 Kaea/ at 704. In Plaintiff's Second Amended Complaint, Plaintiff asserts

that Valenciano's and the City's alleged "planned" arrests of Jack Miller and other unnamed

"activists" in violation of their First, Fourth and Fourteenth Amendment rights. [0kt. 17, pg. 2,

para 1; 11 34, 35).

11.      Plaintiff has not plead that she was personally subjected to First, Fourth and Fourteenth

Amendment constitutional violations.                 This is because, Plaintiff's alleged constitutional

violations against Valenciano and the City are not personal, but are premised on alleged

constitutional violations against Jack Miller and third parties. [Dkt.17; 1116, 17, 18, 19, 20, 21,

24, 25, and 26).           Paragraph 35 of Plaintiff's Second Amended Complaint summarizes



I Plaintiff alleged that the City's police officers implemented a plan to harass Plaintiff's customers with the specific
intent to discourage patronage. San Jacinto at 699.


Defendants' 12(b)(6) Motion to Dismiss Plaintiff's Second Amended Complaint                                      Page 5
             Case 5:18-cv-00312-DAE Document 22 Filed 02/15/19 Page 6 of 12




Defendants' standing claim against Plaintiff succinctly:

          "Defendant Valenciana created an unconstitutional policy of arresting open cany
      activists in retaliation for their Constitutionally protected activism, and such became
      policy for the City of Olmos Park, Texas, resulting the above stated Constitutional rights
      violations against Ms. Castro. "


12.       Plaintiff is merely attempting to boot strap herself to hypothetical and unsubstantiated

causes of action of third parties against Valenciano and the City. Of interest, is that Plaintiff does

not clearly identify herself as an "activist". Plaintiff states that she, "films to ensure the safety of

the activists that interact with officers.";" ... films, but she does not initiate contact with officers";

" ... keeps her distance from those encounters so that she can film;" and "I am a back-up camera

person for activists who conduct audits." [Dkt, 17, 116, 15a]. Only by innuendo does she imply

that she may be an activist by referring to "other" or "fellow" activists.

13.        Plaintiff has failed to plead cognizable claim that Valenciano or the City violated

Plaintiffs personal First, Fourth and Fourteenth Amendment rights. Therefore, these claims must

be dismissed against Defendants Valenciano and the City for lack of standing and a failure to state

a claim which relief can be granted. Further, Valenciano retains his qualified immunity and the

City has not waived its immunity.

                                               IV.
                   Plaintiff's Declaratory Judgment Action against Valenciano
                                  And the City must be Dismissed

14.       The Declaratory Judgment Act "does not create a substantive cause of action," but "is

merely a vehicle that allows a party to obtain an early adjudication of an actual controversy arising

under other substantive law." Metropcs Wireless, Inc. v. Virgin Mobile USA, L.P., 2009 U.S.

Dist. LEXIS 88527 (N.D. Tex. Sept. 25, 2009). The act provides no independent basis for

jurisdiction. Medtronic Inc. v Mirowski Family Ventures L.L.C., 134 S.Ct. 843, 848 (2014). The



Defendants' 12(b)(6) Motion to Dismiss Plaintiffs Second Amended Complaint                          Page 6
            Case 5:18-cv-00312-DAE Document 22 Filed 02/15/19 Page 7 of 12




availability of a declaratory judgment depends upon the existence of an underlying judicially

remediable right because the declaratory judgment is not itself a cause of action, only a form of

relief the court may grant. Schilling v. Rogers, 363 U.S. 666,677 (1960); Collin Cnty., Tex., v.

Homeowners Ass'nfor Values Essential to Neighborhoods, 915 F.2d 167, 171 (5th Cir. 1990).

Plaintiff asks the Court to declare that Plaintiffs First and Fourth Amendment rights were violated

by Defendants. However, as noted above, Plaintiff is not asserting and does not have personal

First and Fourth Amendment right violations against Valenciano and the City.              Therefore,

Plaintiff does not have an underlying judicially remediable right and cannot seek declaratory relief.

Accordingly, Defendants seek dismissal of Plaintiffs declaratory judgment action. [Dkt. 17,        ,r
36).

                                                V.
                         In the Alternative, No Clearly Established Right
                           Of a Constitutional Violation by Valenciano

15.     Plaintiff fails to state a cognizable claim against Defendant Valenciano under the First,

Fourth and Fourteenth Amendments. "Plaintiffs suing governmental officials in their individual

capacities must allege specific conduct giving rise to the constitutional violation." Anderson at

443. Qualified immunity protects "all but the plainly incompetent or those who knowingly violate

the law." Id. (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). One example, qualified

immunity protects Defendant against the allegation that Defendant caused Plaintiff to be arrested

unreasonably.     Id. at 344.    As Plaintiff alleges in her Second Amended Complaint, ". . .

Valenciano and the City of Olmos Park ... caused her {Mrs. Castro} to be arrested unreasonably .

. . ." [Dkt. 17,134). As such, no constitutional violation has occurred and Valenciano retains his

qualified immunity from suit. The only other claim Plaintiff asserts against Valenciano is his

alleged creation and implementation of planned arrests of open carry activists in violation of their



Defendants' 12(b)(6) Motion to Dismiss Plaintiffs Second Amended Complaint                     Page 7
           Case 5:18-cv-00312-DAE Document 22 Filed 02/15/19 Page 8 of 12




Constitutional rights. [Dkt. 17, ,35]. As addressed above, the alleged "planned" arrests of third

persons is not a cognizable clearly established right that is personal to Plaintiff, and therefore not

a constitutional violation(s) and Valenciano retains his qualified immunity.

                                                   VI.
               In the Alternative, Plaintiff Cannot Provide Sufficient Evidence
                               Of a Policy, Practice or Custom

16.     To recover a judgment against a city under Section 1983, a Plaintiff must allege and

establish that he sustained a deprivation of a constitutional or other federally protected rights as a

result of some official policy, practice or custom of that governmental entity. Monell v. Department

of Social Services, 436 U.S. 658, 691-94 (1978).           Plaintiff asserts in her Second Amended

Complaint that the unconstitutional City policy was the arrest of open carry activists in retaliation

for their constitutionally protected activism, which resulted in the Constitutional violations against

Plaintiff. [Dkt. 17,, 35].

17.     In order for a municipality to be liable for its policies, practices, or customs, Plaintiff must

show "either(!) that a policy itse(fviolated federal law or authorized or directed the deprivation

of federal rights or (2) that a policy was adopted or maintained by the municipality's policymakers

with 'deliberate indifference' as to its known or obvious consequences ... a showing of simple or

even heightened negligence will not suffice.'" Board of County Comm 'rs of Bryan County v.

Brown, 520 U.S. 397 (1997). In a §1983 suit against a city, the claim must be based upon the

implementation or execution of a policy or custom which was officially adopted by the City.

Monell holds that a governmental entity can be found liable under Section 1983 only if the entity

itself causes the constitutional violation at issue. Monell, 436 U.S. at 690-91. Thus, Plaintiff

must allege with specificity and particularity that her claims are based on the City's official




Defendants' 12(b)(6) Motion to Dismiss Plaintiffs Second Amended Complaint                        Page 8
           Case 5:18-cv-00312-DAE Document 22 Filed 02/15/19 Page 9 of 12




policy, not the policy of an individual otlicial or officer. Bennett v. City of Slidell, 728 F.2d 762,

769 (5th Cir.1984).

18.     Plaintiff did not plead that the implementation or execution of the above-referenced policy

was officially adopted by the City. Plaintiff spuriously alleges throughout her Second Amended

Complaint that it was ChiefValenciano that," ... created an unconstitutional policy of arresting

open carry activists in retaliation for their Constitutionally protected activism.... " [Dkt. 17,135].

Plaintiff merely makes the conclusory allegation that such alleged mandate somehow became the

policy of the City of Olmos Park. [Dkt. 17,135].

19.     Plaintiff must plead specific facts and show that her injury resulted from a permanent and

well-settled practice or custom of the City. Fraire v. City ofArlington, 957 F 2d 1268, 1278 (5th

Cir. 1992). In Spiller v. City ofTx. City, Police Dep't, 130 F.3d 162, 167 (5th Cir. 1997), the

arrestee alleged the officer who effected arrest without probable cause "was acting in compliance

with the municipality's customs, practices or procedures. The Fifth Circuit held that an arrestee's

conclusory allegations were insufficient to allege municipal liability under§ 1983. /d. at 164. In

Reynolds, this court held, "Only if the plaintiff shows that his injury resulted from a "'permanent

and well-settled' "practice may liability attach for injury resulting from a local government

custom." Reynolds v. City ofPoteet, 2013 WL 594731 (W.D. Tex. Feb. 15, 2013) *11 (Emphasis

added) citing City of St. Louis Praprotnik, 485 U.S. 112, 127 (quoting Adickes v. S.H. Kress &

Co., 398 U.S. 144, 168, 90 S.Ct. 1598, 26 L.Ed.2d 142 (1970)).

20.     Plaintiff alleges in her Second Amended Complaint that, "Defendant Olmos Park Chief of

Police Rene Valenciano had been planning on arresting anyone associated with the open carry

activist Jack Miller at least a week before Defendant Salinas encountered Plaintiff Castro."




Defendants' 12(b)(6) Motion to Dismiss Plaintiff's Second Amended Complaint                     Page 9
             Case 5:18-cv-00312-DAE Document 22 Filed 02/15/19 Page 10 of 12




(Emphasis added). [Dkt. 17, ,J16]. Assuming, arguendo, that Plaintiffs false allegation is correct,

the span of seven days or less does not constitute a pennanent and well-settled practice by the City.

21.       Plaintiffs claim that it was City policy to arrest Plaintiff without probable cause is nothing

more than a conclusory allegation. The brief allegation cited above is only plead once against the

City and Valenciano in Plaintiffs Second Amended Complaint. [Dkt. 17, ,i 34]. Plaintiff does

not allege with specificity and particularity her claims against Valenciano and the City. Anderson

at 443.     Plaintiffs abridged allegation is just an ineffectual attempt to establish deliberate

indifference and impose liability on the City and individual liability against Chief Valenciano.

[Dkt. 17, ,i 34].      The City and Valenciano are entitled to dismissal of Plaintiffs Fourth

Amendment claims of unreasonable arrest without probable cause, because Plaintiff does not

allege more than conclusory allegations ofa Fourth Amendment violation against Valenciano and

the City. As such, Plaintiff has failed to state a Fourth Amendment violation claim upon which

relief can be granted.

                                                 VII.
      In the Alternative, Plaintiff Fails to State a Fourteenth Amendment Violation Claim

22.       Plaintiffs Second Amended Complaint fails to state a cognizable Fourteenth Amendment

constitutional claim. Although Plaintiff seems to interchangeably allege violations of Fourth and

Fourteenth Amendment rights, the Supreme Court has held that, "all claims that law enforcement

officers have used excessive force--deadly or not--in the course of an arrest, investigatory stop, or

other 'seizure' of a free citizen should be analyzed under the Fourth Amendment and its

'reasonableness' standard, rather than under a 'substantive due process' approach." Graham v.

Connor, 490 U.S. 386, 386, (I 989) emphasis added; see also Brown v. Glossip, 878 F.2d 871, 873

(5th Cir.1989).




Defendants' l2(b)(6) Motion to Dismiss Plaintiffs Second Amended Complaint                       Page IO
           Case 5:18-cv-00312-DAE Document 22 Filed 02/15/19 Page 11 of 12




23.     To the extent Plaintiff is attempting to bring any substantive due process violation causes

of action pursuant to the Fourteenth Amendment for a wrongful arrest, such should also be

dismissed as a matter of law. The Supreme Court has held that substantive due process claims

are not applicable with regard to claims for right to be free from arrest or prosecution in the absence

of due process, but instead, such claims are judged under the Fourth Amendment. Albright v.

Oliver, 510 U.S. 266, 268-275 (U.S. Ill. 1994).

                                                VIII.
                                        Conclusion and Prayer

        WHEREFORE, PREMISES CONSIDERED, Defendants pray the Court grant their

Motion to Dismiss and dismiss Plaintiffs claims against Defendants Valenciano and the City

identified above pursuant to FRCP 12(b)(l) and (6). Defendants further request such other and

further relief to which they may show themselves to be justly entitled, at law and in equity.
                           _7"'
        SIGNED this -.L2_ day of February, 2019.

                                                 Respectfully submitted,

                                                 DENTON NA VARRO ROCHA BERNAL         & ZECH
                                                 A Professional Corporation
                                                 2517 N. Main Avenue
                                                 San Antonio, Texas 78212
                                                 Telephone:      (210) 227-3243
                                                 Facsimile:      (210) 225-4481
                                                 patrick.bcrnal/ii]rarnpagc-sa.com
                                                 adolfo.ruiz@:rnmpage-sa.com




                                         BY:     pKf~
                                                 State Bar No. 02208750
                                                 ADOLFO RUIZ
                                                 State Bar No. 17385600
                                                 COUNSEL FOR DEFENDANTS




Defendants' 12(b)(6) Motion to Dismiss Plaintiffs Second Amended Complaint                      Page 11
             Case 5:18-cv-00312-DAE Document 22 Filed 02/15/19 Page 12 of 12




                                           CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument has been served
in accordance with the Texas Rules of Civil Procedure on this ,&~7'fday of February, 2019, to the
following:

Millie L. Thompson                                           E-NOTIFICATION
Law Office of Millie L. Thompson
1411 West Ave., Ste. 100
Austin, Texas 78701




                                                             PATRICK ~
                                                             ADOLFO RUIZ


Clientfiles\Cnstro, J v Olmos Park Tull (45233)\Pleadings\Drafts\Def 12b MTD Pltf2nd Amended Complaint 2019 0215,docx




Defendants' 12(b)(6) Motion to Dismiss Plaintiffs Second Amended Complaint                                              Page 12
